Exhibit 10.2
 
EXECUTION VERSION
 
STOCKHOLDERS AGREEMENT
 
This STOCKHOLDERS AGREEMENT dated as of November 5, 2007 (this “Stockholders
Agreement”) is made and entered into by and among Entertainment Distribution
Company, Inc., a Delaware corporation (the “Company”), Chap-Cap Activist
Partners Master Fund, Ltd. and Chap-Cap Partners II Master Fund, Ltd., Cayman
Islands exempted companies (collectively, the “Funds”), Chapman Capital L.L.C.,
a Delaware limited liability company (“Chapman Capital”) and Robert L. Chapman,
Jr., an individual (“Chapman,” and together with the Funds and Chapman Capital,
each a “Stockholder” and, collectively, the “Stockholders”).
 
WHEREAS, each Stockholder is the beneficial owner of the number of shares of
common stock, par value $0.02 per share, of the Company (the “Common Stock”)
listed next to such Stockholder’s name on SCHEDULE I hereto (the “Chapman
Shares”); and
 
WHEREAS, the Stockholders and the Company wish to provide for representation on
the Board of Directors of the Company (the “Board of Directors”) for the
Stockholders and certain agreements as to the Common Stock beneficially owned by
the Stockholders, or otherwise as to which a Stockholder has voting power, all
as hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Stockholders Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1  DEFINITIONS.  Except as otherwise specifically indicated, the following
terms have the following meanings for all purposes of this Stockholders
Agreement:
 
“Affiliate” has the meaning assigned thereto in Rule 12b-2 promulgated under the
Exchange Act.
 
“Beneficially Owns” (or comparable variations thereof) has the meaning set forth
in Rule 13d-3 promulgated under the Exchange Act.
 
“Board of Directors” is defined in the recitals hereof.
 
“Bylaws” means the Restated Bylaws of the Company, as the same may be amended
and restated from time to time.
 
“Certificate of Incorporation” means the Restated Certificate of Incorporation
of the Company, as the same may be amended and restated from time to time.
 
“Chapman” is defined in the recitals hereof.
 
 

--------------------------------------------------------------------------------


 
“Chapman Capital” is defined in the recitals hereof.
 
“Chapman Designee” means Chapman and any other individual subsequently
designated from time to time pursuant to Section 2.1 by the Stockholders;
provided, however, that no individual who is an officer, director, partner or
stockholder of any competitor of the Company or any of its subsidiaries (other
than a stockholder which owns less than 5% of the voting stock or power of a
competitor which is a publicly-traded company) shall serve as a Chapman
Designee.
 
“Chapman Shares” is defined in the recitals hereof.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” is defined in the recitals hereof.
 
“Company” is defined in the recitals hereof.
 
“Convertible Securities” means securities of the Company which are convertible
or exchangeable (whether presently convertible or exchangeable or not) into
Voting Securities.
 
“Equity Securities” means Voting Securities, Convertible Securities and Rights
to Purchase Voting Securities.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Funds” is defined in the recitals hereof.
 
“Governmental or Regulatory Authority” means any court, tribunal, arbitrator,
authority, agency, commission, official or other instrumentality of the United
States, any foreign country or any domestic or foreign state, county, city or
other political subdivision, or any stock exchange or market in which the Common
Stock is listed for trading or traded.
 
“Independent Director” means any member of the Board of Directors who is not
excluded from qualification as an independent director (for all purposes other
than service on the Company’s audit or compensation committees) by the
enumerated per se exclusions from such qualification contained in the listing
requirements of The Nasdaq Stock Market LLC for listed companies not utilizing
the “controlled company” exception, and who satisfies all other requirements set
forth in the definition of “independent director” under Rule 4200 of The Nasdaq
Stock Market LLC.
 
“Joint Release” is defined in Section 7.1 hereof.
 
“Outstanding Voting Securities” means at any time the then issued and
outstanding Voting Securities (not including shares issuable upon the conversion
of any Convertible Securities or upon the exercise of any Rights to Purchase
Voting Securities).
 
 
2

--------------------------------------------------------------------------------


 
“Person” means any individual, corporation, limited liability company,
partnership, trust, other entity or group (within the meaning of Section
13(d)(3) of the Exchange Act).
 
“Reports” is defined in Section 7.1 hereof.
 
“Representatives” of any Person means such Person’s directors, officers,
employees, legal, investment banking and financial advisors, accountants and any
other agents and representatives of such entity.
 
“Restricted Group” means, collectively, (i) each Stockholder; (ii) any and all
Affiliates of any Stockholder and any Person as to which voting power over
Voting Securities, directly or indirectly, is controlled or shared by a
Stockholder; (iii) the then current officers, employees, directors or managing
members of any Person described in clauses (i) or (ii) above; (iv) with respect
to any Person described in clauses (i) or (ii) above who is an individual, (a)
any and all immediate family members of such Person, (b) the heirs, executors,
personal representatives and administrators of any of the foregoing Persons, (c)
any and all trusts established for the benefit of any of the foregoing Persons
and (d) any and all charitable foundations the investment decisions of which are
controlled by any of the foregoing Persons; and (v) the other members of any and
all groups (within the meaning of Section 13(d)(3) of the Exchange Act) of which
any Stockholder or any Person described in clauses (i) or (ii) above is a
member.
 
“Rights to Purchase Voting Securities” means options and rights issued by the
Company (whether presently exercisable or not) to purchase Voting Securities or
Convertible Voting Securities.
 
“Schedule 13D Transaction” means any action or transaction described in any of
paragraphs (a) through (j) of Item 4 of Schedule 13D promulgated by the
Commission, provided, that, “Schedule 13D Transaction” shall not include any
transaction described in paragraph (a) of Item 4 of Schedule 13D if, after
taking into account all such contemporaneous transactions, the aggregate
beneficial ownership of the Stockholders (i) does not exceed 20% of the total
outstanding Voting Securities of the Company (calculated in accordance with Item
5 of Schedule 13D) and (ii) is not less than 5% of the total outstanding Voting
Securities of the Company (calculated in accordance with Item 5 of Schedule
13D).
 
“Stockholder” or “Stockholders” is defined in the recitals hereof.
 
“Stockholders Agreement” is defined in the recitals hereof.
 
“Termination Date” is defined in Section 7.2 hereof.
 
“Termination Event” means the earliest of: (i) the date of the annual
stockholder meeting of the Company to be held during 2009; (ii) the first date
on which there shall be no Chapman Designee then in office as a member of the
Board of Directors and the Stockholders shall not have named a successor to the
Chapman Designee in accordance with Section 2.1(c) hereof; (iii) the first date
on which (a) any member of the Restricted Group engages in any of the activities
prohibited by Article IV or breaches any other provision of this Agreement, in
each
 
 
3

--------------------------------------------------------------------------------


 
case, if such violation is not wholly cured within three (3) business days
following written notice thereof by the Company, (b) any member of the
Restricted Group engages in a Schedule 13D Transaction, or (c) the filing of an
amendment to the Schedule 13D previously filed by certain of the Stockholders
with the Commission indicating that any member of the Restricted Group has a
plan or proposal to engage in, or that it has engaged in, a Schedule 13D
Transaction (other than an amendment filed following the execution and delivery
of this Stockholders Agreement announcing such execution and delivery or
subsequent filings necessitated by the terms of this Agreement and actions by
the parties hereunder); (iv) the first date on which any member of the
Restricted Group (a) sells, transfers or otherwise disposes of any or all of the
Voting Securities such that the Restricted Groups’ aggregate beneficial
ownership of Voting Securities is reduced to less than 5% of the total
outstanding Voting Securities of the Company (calculated in accordance with Item
5 of Schedule 13D) or (b) acquires any additional Voting Securities such that
the Restricted Groups’ aggregate beneficial ownership of Voting Securities is
increased to greater than 20% of the total outstanding Voting Securities of the
Company (calculated in accordance with Item 5 of Schedule 13D); or (v) the first
date on which (a) the Company is no longer required to file periodic reports
with the Commission pursuant to the requirements of Sections 13 or 15 of the
Exchange Act or (b) any person or group of related persons (within the meaning
of Section 13(d)(3) of the Exchange Act) shall become the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of shares representing more than
50% of the aggregate ordinary voting power represented by the Company’s issued
and outstanding voting stock.
 
“Voting Securities” means the Common Stock and any other securities of the
Company of any kind or class having the power generally to vote for the election
of directors.
 
ARTICLE II.
BOARD OF DIRECTORS
 
2.1  COMPOSITION OF BOARD OF DIRECTORS.
 
(a)  No later than November 5, 2007, the Board of Directors shall, pursuant to
the powers granted to it under the Bylaws, appoint Chapman as the initial
Chapman Designee to the appropriate class of the Board of Directors, determined
in accordance with the Certificate of Incorporation, to fill a current vacancy
on the Board of Directors and to serve in such capacity from such date of
election through the Termination Date.
 
(b)  Until the Termination Date, the Board of Directors shall, cause the
nomination for election or appointment of the Chapman Designee to the Board of
Directors, including as necessary by nominating the Chapman Designee to stand
for election as a director of the Company in accordance with the Company’s
procedures for nomination of directors as provided for in its Bylaws, recommend
such election and solicit proxies in respect thereof, and vote the shares of
Common Stock represented by all proxies granted by stockholders in connection
with the solicitation of proxies by the Board of Directors in favor of the
Chapman Designee at any meeting where such election is considered, except for
such proxies that specifically indicate a vote to withhold authority with
respect to the Chapman Designee.
 
(c)  Until the Termination Date, the Board of Directors shall cause any vacancy
created on the Board of Directors by reason of the death, resignation or removal
of the

 
4

--------------------------------------------------------------------------------


 
then serving Chapman Designee to be filled promptly by a successor Chapman
Designee named by the Stockholders as follows:
 
(i)  In the event of the death or disability of a Chapman Designee, or following
the termination of employment of a Chapman Designee with all of the
Stockholders, the Stockholders shall be entitled to designate a replacement for
the vacancy left by the death or disability, or termination of such full-time
employment, of such Chapman Designee by written notice delivered to the Company
to serve on the Board of Directors in accordance with Section 7.4 of this
Agreement. Such subsequently designated Chapman Designee shall be an individual
of high personal integrity and ethics, relevant expertise and professional
experience and such other qualifications, as determined by the nominating
committee of the Board of Directors. Such subsequent nomination shall be
promptly reviewed by and subject to the approval of the nominating committee of
the Board of Directors and thereafter such replacement shall be promptly elected
or appointed to the Board of Directors, provided such approval of the nominating
committee and of the Board of Directors shall not be unreasonably withheld or
delayed.
 
(ii)  The Stockholders shall provide the information requested pursuant to
Section 2.2 to the Company and the Board of Directors regarding any substitute
Chapman Designee permitted under this Section 2.1(c).
 
(d)  While serving on the Board of Directors and any committee thereof, the
Chapman Designee shall be entitled to all the rights and privileges of the other
directors and committee members, including, without limitation, access to the
Company’s outside advisors; provided, that, the Chapman Designee shall not be
entitled to participate in or observe, and shall upon the good faith request of
the Board of Directors or any such committee recuse himself or herself from, any
meeting or portion thereof at which the Board of Directors or any such committee
is evaluating and/or taking action with respect to (x) the ownership of Voting
Securities specifically by any member of the Restricted Group, (y) the exercise
of any of the Company’s rights or enforcement of any of the obligations of any
member of the Restricted Group under this Stockholders Agreement or (z) any
transaction proposed by, or with, or any other matter related specifically to,
any member of the Restricted Group. The Board of Directors or any such committee
shall be entitled to take such actions as it shall deem reasonably necessary or
appropriate to carry out the provisions of the preceding sentence.
 
(e)  The Stockholders shall no longer be entitled to have a Chapman Designee
serve on the Board of Directors from and after the Termination Date, at which
time the Stockholders will cause the Chapman Designee to immediately resign from
the Board of Directors.  In furtherance thereof, the parties agree that this
Stockholders Agreement shall constitute the Chapman Designee’s resignation upon
the occurrence of the Termination Date and such resignation shall automatically
be effective on the Termination Date without any further action by any party.
 
2.2  INFORMATION ABOUT THE CHAPMAN DESIGNEE.  The Stockholders shall promptly
provide to the Company, as the Company may from time to time reasonably request,
information regarding the Chapman Designee for purposes of determining whether
the Chapman Designee is an Independent Director or for inclusion in any form,
report, schedule,

 
 
5

--------------------------------------------------------------------------------


registration statement, definitive proxy statement or other documents required
to be filed by the Company with the Commission or any other Governmental or
Regulatory Authority.
 
2.3  BOARD AND COMPANY POLICIES.  It shall be a precondition to the right of the
initial Chapman Designee, and his respective successors, to attend any meeting
of the Board of Directors or committee thereof that such individual shall have
agreed, in the same manner as each other member of the Board of Directors, to
abide by the policies of the Board of Directors and the committees thereof
(including, without limitation, the Company’s Code of Ethics) and any policies
of the Company applicable to members of the Board of Directors (including,
without limitation, any insider trading policy).
 
ARTICLE III.
VOTING OF SHARES
 
3.1  VOTING OF SHARES BY THE RESTRICTED GROUP.  Until the Termination Date, at
each meeting of stockholders of the Company held for the purpose of electing any
member of the Board of Directors, the Stockholders shall cause all Voting
Securities beneficially owned by any member of the Restricted Group to be
present at such meeting for purposes of establishing a quorum and to be voted
(x) for the nominees recommended by the Board of Directors (provided such
nominees include the Chapman Designee as necessary to continue the Chapman
Designee’s position on the Board of Directors) and (y) on all other proposals of
the Board of Directors not covered by clause (z) below, as such member of the
Restricted Group determines is appropriate, and (z) in accordance with the
recommendation of the Board of Directors on any proposals of any other
stockholder of the Company who is also proposing one or more nominees for
election as director in opposition to the nominees of the Board of Directors at
such meeting.  No later than five business days prior to each such meeting of
stockholders, the Stockholders shall cause all Voting Securities beneficially
owned by any member of the Restricted Group to be voted in accordance with this
Section 3.1. No Stockholder shall revoke or change any vote in connection with
any such meeting of stockholders unless such revocation or change is required or
permitted in accordance with the first sentence of this Section 3.1.
 
ARTICLE IV.
STANDSTILL AND OTHER AGREEMENTS
 
4.1  STANDSTILL.  From the date hereof through the Termination Date, no member
of the Restricted Group will, directly or indirectly, (i) engage in any
“solicitation” of “proxies” (as such terms are used in the proxy rules
promulgated under the Exchange Act, but disregarding the exclusion in clause
(iv) of Rule 14a-1(l)(2) but including any exempt solicitation pursuant to Rule
14a-2(b)(1) or (2)), submit any proposal (including nominations of director
candidates, except as provided in Section 2.1) for consideration at any annual
or special meeting of the stockholders of the Company (including pursuant to
Rule 14a-8 promulgated under the Exchange Act), (ii) form, join or in any way
participate in a “group” (as defined in Section 13(d)(3) of the Exchange Act)
with respect to any Equity Securities which proposes to take any action or enter
into any transaction that is prohibited by this Section, nor will they provide
any financing to any such group for any such purpose, or (iii) engage in any
Schedule 13D Transaction or file any amendment to the Schedule 13D previously
filed by the Stockholders with the Commission indicating that any member of the
Restricted Group has a plan or proposal to engage in, or that it

 
 
6

--------------------------------------------------------------------------------


 
has engaged in, a Schedule 13D Transaction (other than an amendment filed
following the execution and delivery of this Stockholders Agreement announcing
such execution and delivery or subsequent filings necessitated by the terms of
this Agreement and actions by the parties thereunder); provided, that, the
foregoing prohibition shall not impair or affect the exercise by the Chapman
Designee of his or her fiduciary duties as a director of the Company in his or
her capacity as such or prohibit filings believed in good faith to be required
by law as a consequence thereof; and provided, further, that any such filings
shall be provided to the Company in advance of filing and the Company shall be
provided at least two days to comment thereon (it being understood that such
filings may be required to be filed with the Commission promptly).
 
4.2  NON-DISPARAGEMENT.  Except as set forth in Section 7.1, from the date
hereof through the Termination Date, (A) all members of the Restricted Group
shall at all times refrain from taking any action or making publicly any
statement (whether orally or in writing) that denigrates, disparages or defames
the goodwill or reputation of the Company, its Affiliates or any of their
respective current of former officers, directors, employees, partners or
securityholders and (B) no member of the Restricted Group shall make any
negative statement to third parties (whether orally or in writing and, including
without limitation, in any Schedule 13D filing with the Commission) regarding
the Company, its Affiliates or any of their respective current of former
officers, directors, employees, partners or securityholders.
 
4.3  FIDUCIARY AND OTHER DUTIES.  The Chapman Designee acknowledges his
obligations under Section 2.4 of this Agreement are in addition to the fiduciary
duties and common law duties of trust and confidentiality under which every
member of the Board of Directors of a Delaware company operates.
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
 
Each Stockholder hereby represents and warrants to the Company as follows:


5.1  AUTHORITY.  This Stockholders Agreement has been duly and validly executed
and delivered by each Stockholder and constitutes a legal, valid and binding
obligation of such Stockholder enforceable against such Stockholder in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
5.2  NO CONFLICTS.  The execution and delivery by each Stockholder of this
Stockholders Agreement do not, and the performance by each Stockholder of such
Stockholder’s obligations under this Stockholders Agreement and the consummation
of the transactions contemplated hereby will not:
 
(a)  conflict with or result in a violation or breach of any term or provision
of any law, statute, rule or regulation or any order, judgment or decree of any
Governmental or Regulatory Authority applicable to such Stockholder or any of
such Stockholder’s properties or assets; or
 
 
7

--------------------------------------------------------------------------------


 
(b)  (i) conflict with or result in a violation or breach of, (ii) constitute
(with or without notice or lapse of time or both) a default under, (iii) require
such Stockholder to obtain any consent, approval or action of, make any filing
with or give any notice to any Person as a result or under the terms of, or (iv)
result in the creation or imposition of any lien upon any of such Stockholder’s
properties or assets under, any contract, agreement, plan, permit or license to
which such Stockholder is a party.
 
5.3  GOVERNMENTAL APPROVALS AND FILINGS.  No consent, approval or action of,
filing with or notice to any Governmental or Regulatory Authority on the part of
any Stockholder is required in connection with the execution and delivery of
this Stockholders Agreement, other than any filing with the Commission required
in connection with the execution and/or delivery of this Stockholders Agreement
or the joint press release referred to in Section 7.1.
 
5.4  CHAPMAN SHARES.  Except for the Chapman Shares listed on Schedule I hereto,
the members of the Restricted Group do not beneficially own any shares of Common
Stock.
 
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to the Stockholders as follows:


6.1  INCORPORATION.  The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware.  The
Company has the requisite corporate power and authority to execute and deliver
this Stockholders Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby.
 
6.2  AUTHORITY.  The execution and delivery by the Company of this Stockholders
Agreement, and the performance by the Company of its obligations hereunder, have
been duly and validly authorized by the Board of Directors, no other corporate
action on the part of the Company or its stockholders being necessary.  This
Stockholders Agreement has been duly and validly executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
6.3  NO CONFLICTS.  The execution and delivery by the Company of this
Stockholders Agreement do not, and the performance by the Company of its
obligations under this Stockholders  Agreement and the consummation of the
transactions contemplated hereby will not:
 
(a)  conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the Certificate of Incorporation or Bylaws;
 
 
8

--------------------------------------------------------------------------------


 
(a)  conflict with or result in a violation or breach of any term or provision
of any law, statute, rule or regulation or any order, judgment or decree of any
Governmental or Regulatory Authority applicable to the Company or any of its
properties or asset; or
 
(b)  (i) conflict with or result in a violation or breach of, (ii) constitute
(with or without notice or lapse of time or both) a default under, (iii) require
the Company to obtain any consent, approval or action of, make any filing with
or give any notice to any Person as a result or under the terms of or (iv)
result in the creation or imposition of any lien upon the Company or any of its
properties or assets under, any contract, agreement, plan, permit or license to
which the Company is a party.
 
6.4  GOVERNMENTAL APPROVALS AND FILINGS.  No consent, approval or action of,
filing with or notice to any Governmental or Regulatory Authority on the part of
the Company is required in connection with the execution and delivery of this
Stockholders Agreement, other than any filing with the Commission required in
connection with the execution and/or delivery of this Stockholders Agreement or
the joint press release referred to in Section 7.1.
 
ARTICLE VII.
GENERAL PROVISIONS
 
7.1  PUBLICITY.  The Company and Chapman Capital will cooperate with each other
in connection with the preparation and filing with the Commission of the reports
and any other filings required of the Company and the Restricted Group in
connection with the execution and delivery of this Stockholders Agreement (the
“Reports”), and no member of the Restricted Group shall submit or file any
Reports with the Commission without the prior written approval of the Company
(such approval not to be unreasonably withheld).  Following the execution of
this Stockholders Agreement, Chapman Capital and the Company will issue a joint
press release announcing the execution and delivery of this Stockholders
Agreement in the form attached hereto as Exhibit A (the “Joint Release”).  Other
than with respect to the Reports and the Joint Release, no member of the
Restricted Group shall (a) make any filing with, or submit any documents to, the
Commission or (b) issue any public announcement or press release, regarding the
subject matter of this Stockholders Agreement or with respect to the Company,
its Affiliates or any of their respective current of former officers, directors,
employees, partners or securityholders, without the prior written approval of
the Company (such approval not to be unreasonably withheld); provided, however,
the Company’s prior written approval shall not be required for (i) the filing
with the Commission of a Form 4, Form 5 or an amendment to the Schedule 13D
previously filed by certain of the Stockholders, in each case, that is required
to be filed to report a transaction which is expressly permitted by this
Stockholders Agreement and (ii) any filing or submission to the Commission or
the issuance of any public announcement or press release, if the contents
thereof are limited to the information included in the Joint Release.
 
7.2  TERMINATION
 
This Stockholders Agreement shall terminate and be of no further effect upon the
earliest occurrence of a Termination Date (as defined below).
 
 
9

--------------------------------------------------------------------------------


 
(a)  Upon the occurrence of a Termination Event contemplated by clauses (i) or
(ii) of the definition thereof, this Stockholders Agreement shall automatically
terminate and be of no further effect without further action by any party (such
date shall be a “Termination Date”).
 
(b)  Upon the occurrence of a Termination Event contemplated by clauses (iii),
(iv) or (v) of the definition thereof, the Company shall cause the Board of
Directors to meet within four weeks after becoming aware of the occurrence of
such Termination Event to determine whether to waive such Termination Event or
to terminate this Stockholders Agreement.  Promptly following the Board of
Directors’ determination, the Company shall provide prompt written notice to the
Restricted Group of (y) the Board of Directors’ determination to waive the
Termination Event, in which case this Stockholders Agreement shall continue in
full force and effect or (z) the Board of Directors’ determination to terminate
this Stockholders Agreement, in which case this Stockholders Agreement shall
automatically terminate and be of no further effect without further action by
any party (the date of such notice shall be a “Termination Date”).  For the
avoidance of doubt, the parties acknowledge that the approval of a majority of
the members of the Board of Directors, other than the Chapman Designee, shall be
sufficient for the Board of Directors to act pursuant to this Section 7.2(b).
 
7.3  AMENDMENT AND WAIVER.
 
(a)  This Stockholders Agreement may be amended, supplemented or modified only
by a written instrument duly executed by or on behalf of each party hereto.
 
(b)  Neither this Stockholders Agreement nor any term hereof may be waived other
than by a written instrument. No waiver by any party of any term or condition of
this Stockholders Agreement, in any one or more instances, shall be deemed to be
or construed as a waiver of the same or any other term or condition of this
Stockholders Agreement on any future occasion. Failure by either party to
enforce any term of this Stockholders Agreement will not be deemed a waiver of
future enforcement of that or any other term in this Stockholders Agreement or
any other agreement that may be in place between the parties. All remedies,
either under this Stockholders Agreement or by law or otherwise afforded, will
be cumulative and not alternative.
 
7.4  NOTICES.
 
(a)  For all purposes of this Stockholders Agreement, the Company shall not be
required to recognize any notice purportedly delivered by or on behalf of any
Stockholder or any other member of the Restricted Group unless such notice is
delivered to the Company by or on behalf of Chapman Capital.
 
(b)  All notices, requests and other communications hereunder must be in writing
and will be deemed to have been duly given only if delivered personally or by
facsimile transmission or by reputable overnight courier (postage prepaid) to
the parties at the following addresses or facsimile numbers:
 
 
10

--------------------------------------------------------------------------------


 
If to any Stockholder or other member of the Restricted Group, to:


Chapman Capital L.L.C.
1007 N. Sepulveda Blvd. #129
Manhattan Beach, California 90267
Facsimile No.:  (310) 373-0443
Email: chapman@chapcap.com
Attn:  Robert L. Chapman, Jr.




If to the Company, to:


Entertainment Distribution Company, Inc.
825 8th Avenue
23rd Floor
New York, New York 10089
Facsimile No.:  (212) 333-8544
Email: jordan.copland@edcllc.com
Attn:  Jordan M. Copland


with a copy to:


Paul, Hastings, Janofsky & Walker LLP
600 Peachtree Street, N.E.
Suite 2400
Atlanta, Georgia 30308
Facsimile No.:  (404) 815-2424
Email: elizabethnoe@paulhastings.com
Attn:  Elizabeth H. Noe, Esq.


All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, and (iii) if delivered
by overnight courier in the manner described above to the address as provided in
this Section, be deemed given upon receipt (in each case regardless of whether
such notice, request or other communication is received by any other person to
whom a copy of such notice, request or other communication is to be delivered
pursuant to this Section). Any party from time to time may change its address,
facsimile number or other information for the purpose of notices to that party
by giving notice specifying such change to the other parties hereto.


7.5  ENTIRE AGREEMENT.  This Stockholders Agreement and the Schedule hereto
supersede all prior discussions and agreements among the parties hereto with
respect to the subject matter hereof, and contains the sole and entire agreement
among the parties hereto with respect to the subject matter hereof.
 
7.6  NO THIRD PARTY BENEFICIARY.  The terms and provisions of this Stockholders
Agreement are intended solely for the benefit of each party hereto and the other


11

--------------------------------------------------------------------------------


members of the Restricted Group, and it is not the intention of the parties to
confer third-party beneficiary rights upon any other Person.
 
7.7  NO ASSIGNMENT; BINDING EFFECT.  Neither this Stockholders Agreement nor any
right, interest or obligation hereunder may be assigned by any parties hereto
without the prior written consent of the other party hereto and any attempt to
do so will be void. Subject to the preceding sentence, this Stockholders
Agreement is binding upon, inures to the benefit of and is enforceable by the
parties hereto and their respective successors and assigns and legal
representatives.
 
7.8  SPECIFIC PERFORMANCE.  The parties acknowledge that money damages are not
an adequate remedy for violations of any provision of this Stockholders
Agreement and that any party may, in such party’s sole discretion, apply to a
court of competent jurisdiction for specific performance for injunctive or such
other relief as such court may deem just and proper in order to enforce any such
provision or prevent any violation hereof and, to the extent permitted by
applicable law, each party waives any objection to the imposition of such
relief.
 
7.9  HEADINGS.  The headings used in this Stockholders Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions hereof.
 
7.10  INVALID PROVISIONS.  If any provision of this Stockholders Agreement is
held to be illegal, invalid or unenforceable under any present or future law,
and if the intended rights of any party hereto under this Stockholders Agreement
will not be forfeited in any material respect as a result thereof (i) such
provision will be fully severable, (ii) this Stockholders Agreement will be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof and (iii) the remaining provisions of this
Stockholders Agreement will remain in full force and effect and will not be
affected by the illegal, invalid or unenforceable provision or by its severance
herefrom.
 
7.11  GOVERNING LAW.  This Stockholders Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to a
contract executed and performed in such State, without giving effect to the
conflicts of laws principles thereof.
 
7.12  CONSENT TO JURISDICTION AND SERVICE OF PROCESS.  Each party hereby
irrevocably submits to the exclusive jurisdiction of any state or federal court
of competent jurisdiction in the State of New York in any action, suit or
proceeding arising in connection with this Stockholders Agreement, agrees that
any such action, suit or proceeding shall be brought only in such courts (and
waives any objection based on forum non conveniens or any other objection to
venue therein to the extent permitted by law), and agrees to delivery of service
of process by any of the methods by which notices may be given pursuant to
Section 7.4, with such service being deemed given as provided in such Section;
provided, however, that such consent to jurisdiction is solely for the purpose
referred to in this Section 7.12 and shall not be deemed to be a general
submission to the jurisdiction of said courts or in the State of New York other
than for such purpose. Nothing herein shall affect the right of any party to
serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the other in any other jurisdiction.
 
 
12

--------------------------------------------------------------------------------


 
7.13  COUNTERPARTS.  This Stockholders Agreement may be executed in any number
of counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 
 
 
13

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each party hereto has signed this Stockholders Agreement, or
caused this Stockholders Agreement to be signed on its behalf, as of the date
first above written.



 
ENTERTAINMENT DISTRIBUTION COMPANY, INC.
     
By:  _/s/ Clarke H. Bailey           
Name: Clarke H. Bailey
Title: Chairman of the Board
     
CHAP-CAP ACTIVIST PARTNERS MASTER FUND, LTD.
     
By:  _/s/ Robert L. Chapman, Jr.  
Name: Robert L. Chapman, Jr.
Title: Managing Member of the Investment Manager
     
CHAP-CAP PARTNERS II MASTER FUND, LTD.
     
By:  _/s/ Robert L. Chapman, Jr.  
Name: Robert L. Chapman, Jr.
Title: Managing Member of the Investment Manager
     
CHAPMAN CAPITAL L.L.C.
     
By:  _/s/ Robert L. Chapman, Jr.  
Name: Robert L. Chapman, Jr.
Title: Managing Member
     
ROBERT L. CHAPMAN, JR.
     
_/s/ Robert L. Chapman, Jr.   
 
       

 
 

 

--------------------------------------------------------------------------------


SCHEDULE I




SHARES OF COMMON STOCK BENEFICIALLY OWNED BY THE STOCKHOLDERS




STOCKHOLDER
NUMBER
Robert L. Chapman, Jr.*
9,053,680
Chapman Capital L.L.C.*
9,053,680
Chap-Cap Activist Partners Master Fund, Ltd.
5,534,814
Chap-Cap Partners II Master Fund, Ltd.
3,518,866



* The indicated Stockholders beneficially own the shares indicated by virtue of
their control of the other Stockholders.
 
 
 

--------------------------------------------------------------------------------


EXHIBIT A


JOINT RELEASE
 
 
 

--------------------------------------------------------------------------------

 



